 In the Matter Of OTIS ELEVATOR COMPANYandINTERNATIONAL BROTH-ERHOODOF TEAMSTERS & CHAUFFEURS,LOCAL UNION 17-7Case No. B-41385.-Decided November 5,19.EJurisdiction:airplane parts manufacturingindustry.Investigation and Certification of Representatives:fusal to accord any organization recognition until certified by the Board ;election necessary.Unit Appropriatefor CollectiveBargaining:guards at the Aeronautical Divi-sion of the Company, excluding sergeants, lieutenants, captains, and majors.Definitions:guards, who had taken an oath of allegiance to the United StatesGovernment and were subject to the`Articles of War, held employees withinthe meaning of the-Act.Mr. Fred DuPont,of Newark, N. J., for the Union.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Teamsters& Chauffeurs, Local Union 177, herein called the Union, alleging thata question affecting commerce had arisen concerning the representationof employees of Otis Elevator Company, Harrison, New Jersey, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before William T. Little,Trial Examiner.Said hearing was held at Newark, New Jersey, onOctober 13, 1942.The Union appeared and participated in the hear-ing.'All parties were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.IThe Company entered no formal appearance at the hearing but its counsel was presentas an observer45 N. L. R. B., No. 64.419r 420DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESSOF THE COMPANYOtis Elevator Company is a New Jersey corporation.We are hereconcerned with the Company's Aeronautical Division located at Har-rison, New Jersey, where it is engaged in the manufacture, sale, anddistribution of airplane parts.During the 12-month period pre-ceding October 1, 1942, the Company purchased for use in its Aero-nautical Division raw materials valued in excess of $100,000, practi-cally all of which were shipped to it from points outside New Jersey.During the same period, the Company manufactured finished prod-ucts valued in excess of $100,000, almost all of which were shippedout of New Jersey.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.,THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters & Chauffeurs, Local Union177, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any labor organization as theexclusive representative of any of its employees until such time as theBoard certifies a bargaining. agent.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof the employees in the alleged appropriate unit.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all guards employed at the AeronauticalDivision of the Company, including sergeants, but excluding lieuten-ants, captains, and majors, constitute an appropriate unit.The Com-pany took no position with respect to the unit.2 The Regional Director reported that the Union presented 46 membership-applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of August 22, 1942There are 86 employees on that pay roll who are in thealleged appropriate unit. OTIS ELEVATOR COMPANY:421-The Company employs 5 sergeants, each of whom has 20 guardsunder him.The sergeants spend'a majority of their time maintain-ing discipline among the guards and perform ordinary guard dutyonly on infrequent occasions.We shall exclude the sergeants fromthe unit. -The guards wear uniforms and carry firearms.They work on gateduty inspecting incoming and outgoing vehicles and persons, and oneof their more important duties is to prevent sabotage.The guardsare hired, discharged, and paid by the Company.They take an oathof allegiance to the United States Government and are subject to theArticles of War.We find that the guards are employees within themeaning of Section 2 (3) of the Act.3We find that all guards at the Aeronautical Division of the Com-pany, excluding sergeants, lieutenants, captains, and majors, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Unionurges that the pay roll of August 22, 1942, be used to determineeligibility to vote.The Company took no position with respect tothe eligibility date.Inasmuch as no reason appears why, we shoulddepart from our usual practice, we shall direct that the employeeseligible to vote shall be those within the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andprovisions set forth in the Direction.The Union requests that it appear on the ballot as "I. B. of T.,Local 177."The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Otis Elevator3SeeMatter of Chrysler Corporation, Highland Park PlantandLocal 111 United Auto-mobileand Aircraft Agricultural Implement Workers of America,affiliated with the C. I. 0.,44 N LR. B. 881. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Harrison, New Jersey, an election by secret ballot shall befrom the'date of this Direction, under the direction and supervisionof the Regional Director for the Second-Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit, found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did not workduring said pay=roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding any who'have since quit or beendischarged for cause, to determine whether or not they desire 'to berepresented by I. B. of T., Local 177, for the purposes of collectivebargaining.